COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER

Appellate case name:       In re Preston Marshall and Rusk Capital Management, L.L.C.

Appellate case number:     01-22-00513-CV

Trial court case number: 2015-35950

Trial court:               11th District Court of Harris County

and

Appellate case name:       Preston Marshall and Rusk Capital Management, L.L.C. v. Maropco,
                           Inc. and E. Pierce Marshall, Jr.

Appellate case number:     01-22-00573-CV

Trial court case number: 2015-35950

Trial court:               11th District Court of Harris County

        Preston Marshall and Rusk Capital Management, LLC’s motion1 for reconsideration of
their emergency motion for stay is hereby denied.
       It is so ORDERED.

Judge’s signature: ___________/s/ Julie Countiss__________
                             Acting individually

Date: August 19, 2022




1
       We construe the letter filed on August 18, 2022 by Preston Marshall and Rusk Capital
       Management, L.LC., which “re-urge[s] that the Court issue an emergency stay of the trial court’s
       order for turnover of their attorney-client privileged information,” as a motion for reconsideration
       of the stay this Court previously denied.